Magie, Chief Justice
(dissenting). A brief statement of the course taken by this writ of error seems essential to an understanding of the votes on the different questions which arose thereon and the reasons for my own votes.
First. When the cause came up for determination at November Term, 1897, I voted to affirm the judgment of the *268Supreme Court upon an entire concurrence with the views expressed on the merits of the case by Mr. Justice Dixon.
Second. Application was afterward made for a rehearing, upon the ground that the judgment was erroneous in a respect not pointed out by the assignments of error'uor presented by 'the previous arguments.
The error thus sought to be taken advantage of did not affect the term of confinement prescribed in the judgment, viz., one year, nor the kind of imprisonment, viz., at hard labor, but only the place in which such imprisonment was directed to be served.
The rehearing was urged solely on the ground that the judgment directed the imprisonment to be served in the state prison, while the law required that wheu the judgment was for such an imprisonment it should be served in the county penitentiary.
The act appealed to was passed, as appears by its preamble, solely for the relief of an overcrowded state prison.
I found myself obliged to vote against a rehearing, on the ground that the plaintiff in error had had and had neglected the opportunity to present this question, and ought not to be permitted to afterward present it, the alleged error being in no respect injurious to him.
Third. But my associates having accorded a rehearing, I felt obliged to dissent from the conclusion reached by-them, viz., that the direction of the place of imprisonment can be eliminated from such a judgment by a court of review, and the judgment, so altered, be affirmed.
In my judgment, the sentence of the court, in a case within the provisions of the act to which appeal is made, must designate the place in which the convicted person is to be imprisoned. This results from the proviso of the act which makes its obligatory force inapplicable in case the convicted person has previously served a term in the state prison, in which case the court is given discretion to sentence to imprisonment, either in the state prison or the penitentiary. When, therefore, the sentence, on its face, exhibits an exercise of the dis*269cretion accorded to the court, so much of it is an integral and essential part of the judgment to be examined on error like any other part thereof. Nor can it be conceived that, under this legislation, a court may omit to designate a place -of imprisonment and leave to the official charged with the execution of the sentence, the duty of determining where such imprisonment is-to be served.
When, therefore, a sentence and judgment shows, as in this case, an apparent exercise of a discretion committed to the trial court, no power, in my judgment, exists in a court of review to eliminate that part of the sentence if unsupported by the record.
That no power existed at common law in a court of review, before which a criminal conviction was brought by writ of error, either to amend the judgment or to pronounce such a judgment as ought to have been pronounced, or to reverse and remand to the court below for a proper judgment, has been repeatedly held in the English courts. -Their view is exhibited in King v. Ellis, 5 Barn. & C. 395, and King v. Bourne, 7 Ad. & E. 58.
The courts of this country have, I think I may say without serious dissent, declared that, upon a writ of error in a criminal case, the power of a court of review is also, thus limited, in the absence of legislation conferring broader powers. Such legislation has been adopted in almost every state except this.
ít was this concensus of opinion and precedent which led to the decision of the Supreme Court in State v. Gray, 8 Vroom 368. The opinion of Mr. Justice Van Syckel collected many of the cases in our courts, to which may be added the following: Ratzky v. People, 29 N. Y. 124; Shepherd v. People, 25 Id. 406 ; McKee v. People, 32 Id. 239 ; People v. Bork, 96 Id. 188; In re Harris, 35 Atl. Rep. 55; Ex parte Medley, 134 U. S. 160; In re Mills, 135 Id. 263; In re Bonner, 151 Id. 242; In re Frederick, 149 Id. 70; Ballew v. United States, 160 Id. 187. In the case last cited a judgment in a criminal case was reversed because of an unwarranted sentence, and the cause was. remanded to the court *270below to pronounce such sentence as the law required, but such result was reached because power to do so was held to have been conferred upon the Supreme Court by various acts of congress.
The record before us discloses no ground justifying the court below in exercising the discretion confided to it and sentencing plaintiff in error to such imprisonment. As I deemed such a judgment unwarranted by law I voted to reverse it, because no power had been conferred to correct the error otherwise.
Aye and affirmance—The Chancellor, Collins, Dixon, Ludlow, Bog-ert, Hendrickson, Krueger, Nixon. 8.
Nay and reversal—The Chief Justice, Gummere, Yan Syckel. 3.
Excused from voting—Garrison, Yredenburgh. 2.